Citation Nr: 1717530	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation of 30 percent for bipolar disorder from January 20, 2011 to December 3, 2015.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

3.  Entitlement to total disability based upon individual unemployability (TDIU).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1966 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for coronary artery disease and TDIU, and denying an increased rating for bipolar disorder.  A July 2012 rating decision assigned a 10 percent rating for bipolar disorder from January 20, 2011.  The Veteran filed a Notice of Disagreement to the July 2012 rating decision in January 2013, and subsequently claimed that his psychiatric condition had worsened.  At that time, the Veteran also added a supplementary claim for hypertension.  In September 2013, the Veteran filed a supplemental claim for post-traumatic stress disorder (PTSD).  A March 2015 rating decision granted service connection for coronary artery disease, evaluated at 30 percent, and denied TDIU, hypertension, and PTSD.

The Board heard the issues on appeal in July 2015, and remanded all matters for additional evidentiary development, including a new VA examination.  In June 2016, an informal conference took place between the Veteran, his representative, and the RO.  In June 2016, the Veteran withdrew his claims for hypertension and PTSD, as well as limited the issue of bipolar disorder, stating that a 30 percent grant from January 2011 would represent a full grant of benefits sought.  That same month, the evaluation for bipolar disorder was increased to 30 percent effective December 3, 2015.  The Veteran filed a Substantive Appeal regarding his coronary artery disease and TDIU in July 2016.


FINDINGS OF FACT

1.  On June 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims of entitlement to service connection for PTSD and hypertension.

2.  Resolving benefit in favor of the Veteran, throughout the appeal period, the Veteran's bipolar disorder was predominantly demonstrated by symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

3.  The Veteran's interview-based metabolic equivalents (METs) test demonstrated symptoms related to coronary artery disease at 1-3 METs in his January 2013 examination.  

4.  The Veteran's METs test demonstrated symptoms related to coronary artery disease at 5 -7 METs in his February 2015 examination.

5.  Based upon the evidence of record, the Veteran's ability to secure and maintain substantially gainful employment is not substantially impeded as a result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeal regarding service connection for PTSD and hypertension is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating of 30 percent for bipolar disorder have been met, from January 20, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

3.  The criteria for a 100 percent initial disability rating from January 20, 2013 to February 16, 2015 for the Veteran's coronary artery disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for a rating in excess of 30 percent since February 17, 2015 for the Veteran's coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.104, Diagnostic Code 7005 (2016).

5.  The criteria for a TDIU rating by reason of the service-connected disabilities have not been met.  38 U.S.C.A. §§ 115, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2016, the Veteran submitted a statement indicating that he wished to withdraw the appeal for entitlement to service connection for PTSD and hypertension.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and it is dismissed. 

II.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the July 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
 
III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A.  Bipolar Disorder

The Veteran contends that he is entitled to an evaluation of 30 percent for the period of January 20, 2011 to December 3, 2015.  After a thorough review of the evidence, the Board finds that the 30 percent rating is appropriate for this time period, which is a full grant of benefits sought by the Veteran.

The Veteran is currently rated for his bipolar disorder under Diagnostic Code 9423.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 10 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

In a September 2011 VA examination, the Veteran demonstrated predominantly mild symptoms, and was diagnosed with bipolar I disorder in sustained remission off medication.  He did not demonstrate difficulty performing activities of daily living, and was assessed to be able to establish and maintain effective work and social relationships.  However, in August 2011, the Veteran submitted a statement saying that he was suffering, and unable to previously express the nature and severity of his bipolar disorder.  He endorsed suicidal ideations, as well as anger and depression.  In October 2012, a medical treatment record notes intermitted suicidal ideation, along with anger, stress, and depression.  In December 2012, he denied suicidal ideation, and stated that he was doing well, and he gave his resignation at his job.  A February 2015 VA examination conducted with respect to PTSD assessed mild occupational and social impairment, but also noted depressive episodes, hypervigilance, and startle responses to loud noises.  In September 2015, the Veteran reported increasing depression and anxiety.  Thereafter, the RO granted a 30 percent evaluation since December 3, 2015.

The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements are also credible as an expression of symptoms to which only he could attest at the time.  The symptomatology included in his August 2011 statement, as well as October 2012 treatment records, comport with those typical of bipolar disorder.  The examiners for both VA examinations are both competent and credible to report observable symptomatology.  

As such, the Veteran's statements and the statements of the examiners stand in relative equipoise.  Resolving the benefit of the doubt in favor of the Veteran, his demonstrated symptoms in this period represent more than mild impairment on social and occupational functioning.  However, his records demonstrated improvement as time passed, becoming more mild as the RO granted a 30 percent rating.

In sum, the Veteran's bipolar disorder more closely resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) between January 2011 and December 2015.  As such, a 30 percent rating, or full grant of benefits sought, is warranted.

B.  Coronary Artery Disease

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service connected coronary artery disease.  After a thorough review of the evidence, the Board concludes that a staged rating is warranted to fully compensate for symptoms throughout the claim period. 

The Veteran's coronary artery disease is currently rated pursuant to 38 C.F.R.         § 4.104, Diagnostic Code 7005, which provides ratings for coronary artery disease.  Documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants to 60 percent rating.  A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Finally, a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.

In a January 2013 Disability Benefits Questionnaire (DBQ), the examiner assessed the Veteran's coronary artery disease as causing fatigue and angina at 1-3 METs, which was approximately consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  The Veteran's left ventricular ejection fraction (LVEF) was 55 percent.  The examiner noted that the Veteran was still lacking energy, and took frequent rests during activities.

In a February 2015 DBQ, the examiner assessed the Veteran's METs both during a stress test as well as through an interview.  Using the more beneficial result, the Veteran showed symptoms of angina at 5 to 7 METs, roughly proportional to activities such as walking down a flight of stairs, golfing without a cart, mowing a lawn, and heavy yard work.  However, the examiner then assessed his functional impact using the MET levels reported in 2012, and not the results actually found in that examination.  The reason for this deviation was not provided.

With MET levels of 1 -3 during the period from January 2013 to February 2015, the Veteran is entitled to a 100 percent rating.  His symptomatology at the time was not inconsistent in relevant outpatient treatment records.

However, beginning February 17, 2015, the Veteran's demonstrated symptomatology fell squarely within the 30 percent rating.  His METs increased to 5-7, with stronger results in the stress test conducted during the examination.  His LVEF was 67 percent  The Veteran may assert that his condition is worse during this time period, but while he is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr, 21 Vet. App. at 307-08.  Objective medical evidence of record assessed his MET levels and overall condition, which conformed with the rating criteria of the 30 percent range.  The Board affords limited probative weight to the examiner's assessment of functional impairment in February 2015 as he appeared to ignore more current medical evidence, instead relying upon figures from three years prior.

In weighing the evidence and resolving doubt in favor of the Veteran, the Board concludes that he is entitled to a rating of 100 percent under Diagnostic Code 7005 from the date of the initial claim until February 17, 2015, the date of the latest VA examination, is warranted.  Thereafter, a 30 percent rating is appropriate.  The Board considered other Diagnostic Codes for rating purposes, however, such ratings would not yield a higher percentage.

IV. TDIU

The Veteran contends that he was unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that the Veteran is not entitled to TDIU.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

In the present case, the Veteran is service-connected for coronary artery disease (100 percent from January 20, 2013 to February 17, 2015; 30 percent since February 17, 2015), bipolar disorder (70 percent from January 1, 1979, 50 percent from January 1, 1981, noncompensable from June 1, 1983, 30 percent since January 20, 2011), tinnitus (10 percent from July 11, 2011), and bilateral hearing loss (noncompensable from July 11, 2011).  The combined evaluation for the TDIU claim period beginning July 11, 2011 is: 40 percent from July 11, 2011 to January 20, 2013, 100 percent from January 20, 2013 to February 17, 2015, and 60 percent thereafter. 

After discharge from the military, the Veteran attended college, and earned a degree in finance and accounting.  He initially worked as an accountant for a college, but moved to private practice of insurance and investment counseling in 2001.  In 2008, the economic downturn started to affect his work, and by 2010, the Veteran left that position.  The Veteran has been employed part time since, including a position as a paid volunteer coordinator for a hospice facility, and then as an employee of a golf course.

A.  From July 11, 2011 to January 20, 2013

The Veteran's total rating does not comply with the schedular requirements for TDIU in this period of time.  While extraschedular consideration is possible, the Board finds that it is not warranted in this circumstance.

The Veteran's total combined evaluation in this time is 40 percent.  A May 2011 VA examination showed no difficulty performing activities of daily living, and that he was able to establish and maintain effective work and social relationships.  While the Veteran had a history of employment in insurance and investment counseling beginning in 2001, he stated that he left in 2010 as the economy was bad, sales were difficult, and he became tired of selling.  His psychiatric symptoms were not severe enough to interfere with occupational functioning.  The Veteran worked approximately 40 hours per week for a temporary project at this time.

However, in a May 2011 statement from the Veteran, he claimed to have been unemployed, stating that his depression hindered his ability to work in his career as an insurance agent.

In July 2011, the filed his claim for TDIU, citing two insurance agencies with which he worked.  From August 1020 to February 2011, the Veteran stated that he lost only one week of employment due to illness.  From August 2011 to February 2009, he stated that he lost only one month due to illness.  In a statement, the Veteran said that his past three years of employment were sporadic and unproductive, and his inability to communicate with the public due to his disabilities hindered his work.  He stated that he no longer wanted to meet with people to discuss their insurance needs.  In a February 2012 statement from one of his employers, it was noted that the Veteran, in fact, retired in August 2011.

In a December 2015 VA examination, it was noted that the Veteran used to be a paid volunteer coordinator at a hospice facility in 2011, which, according to him, was intense but rewarding.

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact is fully contemplated in the scheduler ratings currently assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable in this period due solely to his service-connected disabilities.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities, either singularly or jointly, preclude him from employment.  The examiner stated in January 2013 that he lacked energy, and required frequent breaks, but expressed no opinion as to his ability to perform sedentary employment.  Furthermore, the Veteran's statement regarding unemployability is inconsistent with the credible, probative evidence of record detailing the effects of his service-connected disabilities on employment.  While the Veteran is competent to state the condition of his employment, the Board finds that the statement lacks credibility in contrast to his own statements in VA examinations, as well as the report of his former employer.  Therefore, the Board finds that the preponderance of the evidence does not show that the service-connected disabilities alone prevented the Veteran from obtaining and maintaining substantially gainful employment from July 11, 2011 to January 20, 2013.  In sum, the criteria are not met for the referral of TDIU on an extraschedular basis.


B.  From January 20, 2013 to February 17, 2015

Because a 100 percent schedular rating for coronary artery disease is assigned from January 20, 2013 to February 17, 2015, the Board finds that entitlement to a TDIU from such date is rendered moot for the reasons expressed below. 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, service connection is in effect for coronary artery disease which is rated as 100-percent disabling since between January 20, 2013 and February 17, 2015.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the Board considered whether the Veteran meets the criteria for a TDIU based on the impact of his remaining service-connected disabilities: bipolar disorder, tinnitus, and hearing loss.  Significantly however, there is no such suggestion or indication those disabilities either alone or in the aggregate would render him unemployable.  His remaining disabilities in this period were rated at 10 percent (bipolar disorder and tinnitus) and noncompensable (hearing loss).  Therefore, there is no basis to award a SMC.  As such, the granting of the 100 percent schedular rating for his coronary artery disease renders moot any claimed entitlement to a TDIU between January 20, 2013 and February 17, 2015.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

C.  Since February 17, 2015

The Veteran's total rating does not comply with the schedular requirements for TDIU in this period of time.  While extraschedular consideration is possible, the Board finds that it is not warranted in this circumstance.

In January 2015, progress notes from the Veteran's psychologist note that he is doing "very well overall" and is pleased with his current employer.  In September 2015 progress notes, the Veteran reported continued work at a golf course on a part time basis, and said that it was a good activity.  He enjoyed the outdoors and interacting with the golfers.  There were no work performance issues.  In October 2015, he stated that his work was helpful and he, again, enjoyed the interaction with others. 

As discussed in a December 2015 VA examination, the Veteran appeared capable of gainful employment despite his service-connected disabilities.  He attested to earning an accounting and finance degree after service.  He was a financial planner for approximately ten years, and last did that work in 2010.  The economic downturn of 2008 was particularly stressful, and he retired from employment due to the difficulty of the economy and sales in that time.  The Veteran worked then at a "no pressure" job at a golf course part time, which he believed to help him get out of the house.  At the time of the examination, he held the position for a year.  He stated that he really enjoyed his work at the gold course, and stated that it kept him going.  When addressing his overall functional impairment, the Veteran described having learned to cope with his mental illness, and worked hard to develop strategies and stress management approaches to deal with his condition.  The Veteran's coronary artery disease had also improved as evinced by the February 2015 examination, showing stronger results in stress tests and overall METs levels. 

While the Veteran's service-connected disabilities have been found to cause some impact on his daily functioning, that impact is fully contemplated in the scheduler ratings currently assigned.  The Veteran's overall rating encompasses his symptomatology, even as he continues part time, regular employment.  The Board finds that the evidence of record fails to support a finding that he is unemployable in this period due solely to his service-connected disabilities.  Therefore, the Board finds that the preponderance of the evidence does not show that the service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment since February 17, 2015.


ORDER

The appeal of entitlement to service connection for PTSD and hypertension is dismissed.

Entitlement to an evaluation of 30 percent for bipolar disorder from January 20, 2011 to December 3, 2015 is granted.

Entitlement to an initial evaluation of 100 percent for coronary artery disease, from February 20, 2013 to February 16, 2015, is granted.

Entitlement to an evaluation in excess of 30 percent since February 17, 2015 for coronary artery disease is denied.


Entitlement to total disability based upon individual unemployability (TDIU) is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


